Citation Nr: 0818914	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for epilepsy with 
associated headaches and nervous spells.  

3.  Entitlement to service connection for epilepsy with 
associated headaches and nervous spells.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  A cervical spine (neck) disability is not attributable to 
service.  

2.  In a June 1982 rating decision, the RO confirmed and 
continued the prior denial of service connection for epilepsy 
with associated headaches and nervous spells.  A notice of 
disagreement was not received within the subsequent one-year 
period.

3.  Evidence submitted since the RO's June 1982 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

4.  The veteran was diagnosed as having epilepsy during 
service; however, the most probative evidence establishes 
that the veteran does not have a convulsive disorder to 
include epilepsy.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The RO's June 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).

3.  New and material evidence has been received since the 
RO's June 1982 rating decision; thus, the claim of service 
connection for epilepsy with associated headaches and nervous 
spells is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.156 (2007).

4.  Epilepsy with associated headaches and nervous spells was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2003 was sent to the veteran 
regarding the new and material claim.  In October 2003, he 
was sent a VCAA letter regarding the claim of service 
connection for a neck disability.  In October 2006 and 
December 2007, VCAA letters were sent to the veteran 
regarding both claims.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In any event, the veteran's claim is being reopened 
and the claimant has been notified of the pertinent 
information regarding service connection and has been 
examined, in that regard.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA contacted the 
veteran's private physician, E.H.R., M.D., and requested his 
complete records.  He has only furnished letters in response.  
The veteran is on notice that the complete records were not 
received, despite VA's efforts.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Common Background

A review of the service medical records shows that no 
convulsive, psychiatric, or headache disorder was noted on 
entrance examination in October 1951.  The veteran was 
neurologically and psychiatrically normal.  On July 25, 1952, 
the veteran was brought to the sick bay by ambulance 
following an emergency call.  The veteran related that all he 
remembered was getting up for breakfast and then going to the 
hangar for work.  He did not realize where he was until 30 
minutes after being brought to the infirmary.  He described 
having had "spells" all of his life.  He had been 
incontinent at time and had bitten his tongue.  It was noted 
that the veteran had not reported having any fits or 
convulsions on his entrance examination.  He had a history of 
having pellagra at age 4-5.  He had experienced headaches, 
dizziness, and confusion since age 10.  He was struck in the 
area above his left eye with an axe when he was 16-17 years 
old.  An examination of the mouth revealed a contusion with 
submucosal hemorrhage on the lateral aspect of the tongue.  
The veteran was hospitalized.  The veteran related that he 
had experienced these episodes of confusion, fatigability, 
and headaches more frequently since reaching the age of 15 
years.  Other family members also had these "spells."  
During his hospitalization, no major seizures were observed, 
although episodes of dizziness were frequently reported and 
were noted to decrease in intensity and frequency under 
Dilantin medication.  Anti-convulsive treatment was withheld 
for a week for diagnostic reasons and the veteran became 
extremely tense, apprehensive, and irritable, suggesting the 
possibility of an impending seizure.  Repeated interviews 
were productive of a reliable history of a convulsive 
disorder in a sincere and well-motivated individual.  The 
diagnosis was epilepsy, petit mal.  In October 1952, the 
veteran appeared before a board of medical survey.  Physical 
and neurological examinations were within normal limits as 
was laboratory tests.  X-rays of the chest and skull revealed 
no significant abnormalities.  The diagnosis was epilepsy, 
N.E.C., grand mal and petit mal.  He was discharged based on 
the medical findings as being unsuitable for service.  

In October 1980, the veteran filed a claim for VA benefits.  

In a September 1980 rating decision, service connection for 
an epileptic disorder was denied on the basis that such a 
disorder preexisted service and was not permanently 
aggravated by service.  

Thereafter, the veteran requested that his claim of service 
connection be reopened.  He submitted a lay statement from 
his father who indicated that the veteran never had any 
seizures prior to service.  Dr. F. also submitted a letter in 
which he indicated that he was in medical practice from 1946 
to 1976, knew the veteran, and never treated him for epilepsy 
or a similar disorder during that time.  Thereafter, a letter 
was received from the veteran's friend from childhood who 
also stated that he did not remember the veteran having any 
seizures of any kind until the late 1950's, after service.  
He later employed the veteran and had to be careful of the 
work he gave him due to his seizures.  

In January 1982, the veteran testified at a personal hearing.  
At that time, he related that a superior officer hit him with 
his helmet on the neck during boot camp.  The veteran was 
unconscious from the blow and when he awoke, he was dizzy and 
his neck was numb.  After that time, he began having 
headaches.  About 4-5 weeks later, the veteran related that 
he had a seizure.  The veteran reported that he never had a 
headache prior to service.  He indicated that he did not have 
seizures prior to service and did not recall telling anyone 
that he did have seizures prior to service.  

The veteran was hospitalized in January 1982.  The clinical 
notes were obtained which showed that he was observed and 
evaluated for a seizure disorder.

In a February 1982 rating decision, the prior denial of 
service connection for a seizure disorder was confirmed and 
continued.  

Thereafter, the veteran was hospitalized by VA from March to 
April 1982 for seizures, headaches, and nerves.  The examiner 
noted that the "spells" were caused by a purported 
occipital blow during service.  The veteran described being 
hit in the back of the neck with a helmet during service.  
The examiner felt that the veteran's "spells" involving 
passing out were more likely psychogenic than neurologic in 
origin.  A seizure disorder was not found.  

In a June 1982 rating decision, the prior denial of service 
connection for a seizure disorder was confirmed and 
continued.  The veteran did not initiate an appeal to that 
rating decision.

In February 2002, the current claim of service connection was 
received.  

In conjunction with the claim, evidence was received.  This 
evidence includes the hospital summary from the January 1982 
hospitalization, which is duplicative of the January 1982 
clinical notes previously of record, which essentially showed 
that the veteran had a history of seizures and headaches.  

In a May 2003 letter, E.H.R., M.D., stated that he had 
treated the veteran for several years.  The veteran provided 
a history of having had a head injury during service.  Since 
then, the veteran related that he had continued to have 
headaches.  The veteran related that he fell asleep while 
sitting up and there were periods where he went blank.  The 
physician indicated that the veteran had the sequelae which 
would be expected from a severe head injury.  He had been 
having periods now where he had brief seizures.  He was 
having memory loss, headaches, and periods when he went 
blank.  The physician stated that in his professional 
opinion, that the veteran was suffering from the sequelae of 
his severe head injury which would continue to get worse with 
time.  

In November 2003, the veteran was afforded a VA epilepsy 
examination.  The claims file was reviewed.  The veteran 
reported being hit on the back of the head during service.  
He did not recall any specifics of the incident.  He related 
that he passed out after the incident then recovered, 
spontaneously.  Since then, he had had frequent seizure 
episodes, associated with headaches.  Currently, he described 
having episodes 3-4 times per month.  He was vague about 
these episodes.  The veteran related that when he had money, 
he got Dilantin, but he could not provide an explanation 
regarding how he obtained the medication without a 
prescription.  Physical examination was performed.  The 
neurologic evaluation was unremarkable.  The veteran had no 
motor deficit, no sensory loss, and his cranial nerves were 
intact.  His cerebellar function showed a negative Romberg 
sign.  There was no ataxia or abnormal movement.  There was 
good sensation to vibration and fine touch in both lower and 
upper extremities.  The examiner opined that there was no 
objective documentation of seizures or epilepsy.  Thus, there 
was no objective definite medical diagnosis showing on 
examination or history to attribute epilepsy or a seizure 
disorder to service.  

In a June 2007 letter, Dr. R. stated that the veteran had no 
recent history of epilepsy.  He did have some headaches prior 
to being diagnosed with esophageal cancer.  A later September 
2007 letter from this physician referred to the prior June 
2007 letter.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, epilepsy will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Grover v. West, 12 Vet. App. 109, 112 
(1999). 


Cervical Spine Disability

A review of the service medical records shows that there was 
no report of any neck injury.  The veteran contends that he 
was struck with a helmet on the back of his neck during 
service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, supra, the Court indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  

Further, the Board does not find that the veteran's report of 
being struck in the back of the neck to be credible.  The 
service medical records are detailed in the report of the 
veteran's treatment when he lost consciousness.  The veteran 
reported his medical history at that time.  His report of his 
history was credible as he was attempting to obtain medical 
care.  The inservice physician specifically noted that the 
veteran appeared reliable in reporting his history.  The 
veteran reported in detail his past history and what he 
remembered of the inservice incident where he lost 
consciousness.  He did not report any blow to the neck.  He 
indicated that he had no memory of what had occurred since 
breakfast.  A physical examination of the neck itself 
revealed no abnormalities.  There was no documented inservice 
incident where the veteran was hit in the neck with a helmet 
or other object.  The Board finds that in light of the 
contemporaneous evidence which contradicts the veteran's 
later report that he was struck in the neck, the veteran's 
statements that he was struck in the back of the neck with a 
helmet during service are not credible.  

Further, there is no post-service competent evidence which 
establishes that the veteran has a neck disability.  He has 
been treated for a purported seizure disorder and associated 
headaches.  However, as noted below, that matter is a 
separately adjudicated issue.  There is no diagnosed cervical 
spine disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In this case, the record does not reflect that the veteran 
has a current cervical spine disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. The preponderance is against the veteran's 
claim, and it must be denied.



Epilepsy with Associated Headaches and Nervous Spells

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final denial of service connection for 
epilepsy with associated headaches and nervous spells is the 
June 1982 rating decision.  A notice of disagreement was not 
received within the subsequent one-year period of this 
decision and it became final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence added to the claims file included the 
statements of Dr. R. which indicated that the veteran has had 
headaches, seizures, and spells since service.  He also 
indicated that the veteran had headaches prior to a cancer 
diagnosis, but no recent history of epilepsy.  The VA 
examination and Dr. R.'s opinion are not altogether 
consistent.  However, in the consideration to reopen the 
claim, the Board must accept the potential credibility of Dr. 
R.'s statements.  The probative weight to be assigned in 
considered when the claim is reviewed on the merits.  

Therefore, evidence submitted since the RO's June 1982 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's June 1982 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

The veteran's claim of service connection for a convulsive 
disorder to include epilepsy must therefore be considered on 
the merits.  

As noted, the Board has found the veteran's report of an 
inservice neck injury to not be credible.  Likewise, the 
Board finds a report of any inservice head injury to be not 
credible.  A review of the service medical records shows that 
there was no report of any head injury.  The service medical 
records are detailed in the report of the veteran's treatment 
when he lost consciousness.  There is no suggestion that he 
had any head injury when this incident occurred.  The Board 
finds that the contemporaneous evidence contradicts the 
veteran's current report of a head injury.  The 
contemporaneous evidence is more probative because it 
reflected the history obtained at the time of the incident 
and the treatment rendered at that time.  Thus, the Board 
finds that the veteran's statements that he suffered any head 
injury during service to be not credible.  Further, to the 
extent that the veteran himself believes that he currently 
has epilepsy or any other seizure disorder, that matter does 
not involve a simple diagnosis.  See Jandreau.  The claimant 
is not competent to provide more than simple medical 
observations.  He is not competent to provide diagnoses in 
this case nor is he competent to provide a complex medical 
opinion regarding the etiology of the claimed disabilities.  
See Barr.  Thus, the veteran's lay assertions are not 
competent or sufficient in that regard.  

Further, the most probative evidence establishes that the 
veteran does currently have a convulsive disorder to include 
epilepsy.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).

Dr. R. initially indicated that the veteran had the sequelae 
of his severe head injury which would continue to get worse 
with time.  However, as noted, the veteran never suffered a 
head injury.  Thus, clearly this medical opinion was based on 
a report of the veteran as to his own medical history rather 
than on a review of the record.  The Court has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of little probative 
value.  

Further, Dr. R. has not complied with repeated VA requests 
for the veteran's complete medical records.  Dr. R. has only 
reported purported recurrent symptoms.  However, the records 
reflecting these recurrent episodes have not been submitted.  
He also did not actually diagnose a convulsive disorder to 
include epilepsy.  In his June 2007 letter, this physician 
only referred to headaches.  Again, supporting clinical 
records were not submitted.  Additionally, and more 
significantly, the basis for the physician's statements 
regarding any current disability and its relationship to 
service was the veteran's self-report of an unsupported 
history.  Accordingly, based on all of these factors, the 
statements furnished by Dr. R. are not probative.  

Conversely, the VA examiner reviewed the claims file and 
examined the veteran prior to rendering a medical opinion.  
The VA examiner provided rationale based on an accurate 
history.  Thus, that opinion is probative evidence.  The 
examiner opined that there was no objective documentation of 
seizures or epilepsy and the veteran did not have epilepsy or 
a seizure disorder.  

In sum, although the veteran was diagnosed as having epilepsy 
during service, the most probative evidence establishes that 
the veteran does not have a convulsive disorder to include 
epilepsy.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau.  Accordingly, service 
connection is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. The preponderance is against the veteran's 
claim, and it must be denied.





ORDER

Service connection for a cervical spine disability is denied.  

Service connection for epilepsy with associated headaches and 
nervous spells is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


